DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, line 5, “a means for controlling a voltage supplied to each of said electrodes…” is noted as a means plus function limitation.  Wherein, the specification teaches of the controls via computer, see [0014], and further of the alternative of mechanical means that includes switches, knobs, buttons, and similar means.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 10-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2019/0024262) in view of Wang (US 2020/0407879) and Uematsu (US 2016/0376729),
In regards to claim 1, Johnson teaches of the claimed device comprising:
A spinneret (see teaching of the array of nozzles, see claim 1 of Johnson), which delivers a polymer; 
A plurality of electrodes (see teaching of array of electrodes, [0021], 
A means of controlling a voltage supplied to each of said electrodes by each said independent high voltage power supply to provide a high voltage electric field (see teaching of controller, see [0021, 0022], the electrodes are controlled digitally and further for selectively applying a voltage, see claim 1 of Johnson); wherein 
Manipulation of said plurality of electrodes allows for control (see manipulation of voltages on the electrodes, see [0021]).  
Regarding “wherein said electrodes are each connected to an independent high voltage power supply”, the Johnson reference teaches of controlling the electrodes for independent manipulation via the manipulation of the voltages of the electrodes, see [0021].

Regarding the manipulation of the field “allows for precise control of deposition of a fiber from polymer delivered by said spinneret”, the Johnson reference teaches of the control of the electrodes.  
Furthermore, Wang clearly teaches an electrospinning device with the manipulation of the electric field [0009], and having a plurality of control interfaces of the controller 16 to a corresponding electrode [0008, 0009, 0033], see electrode 18, see Figs. 1, 2, [0034], wherein controller 16 connected to the electrode 18 to output the high voltage power, with an on-off switch between the electrode and the high voltage power supply 15, the control interface in communication with the corresponding on-off switch to control the corresponding on-off switch. See [0035] regarding the plurality of arrayed electrodes 18 to be arranged and switched on or off by the controller 16 according to a sequence.  The base part 17 acts to fix each electrode 18, see [0031].
Here, it would have been obvious for one of ordinary skill in the art to recognize the teachings of the electrode and voltage control of Johnson with the teachings of the manipulation of the electric field of said electrodes as taught by Wang to thereby ensure control of the fiber deposition from the spinneret.

The Johnson and Wang references teach of the use of a controller, but does not specifically state of a computer or of the mechanical means.
Furthermore, in Uematsu, see [0021], wherein controller 20 is for example a computer with various components, including CPU and memory.
It would have been obvious for one of ordinary skill in the art to modify the controller Johnson in view of Wang with the use of computers as taught by Uematsu as a known example of controllers for use in operations of devices.

In regards to claim 2, wherein said spinneret is grounded.  See Johnson in background info, [0003], wherein it can be grounded, see spinning tip.
In regards to claim 3, wherein said spinneret is connected to an independent high voltage power supply.  See teaching of Johnson, see abstract of selective voltage to individual nozzles, see also [0022].
In regards to claim 4, wherein said means of controlling a voltage supplied to each of said electrodes is digitally controlled by a computer.  See teaching of controller of Johnson and Wang [0033], and further see the teaching of Uematsu [0021], as shown above.
In regards to claim 5, wherein said means of controlling a voltage supplied to each of said electrodes is by analog or mechanical means with use of switches, knobs, buttons.  In this regards, the Johnson, and Wang teaches of the use of on-off switches used in the control of the voltages to the electrodes.  Further, this making an automated function into a manual operation.  Whereas as seen in MPEP 2144.04 III., Automating a manual activity, this is the reverse of the concept.  Wherein, it would have been obvious for one of ordinary skill in the art to modify Johnson in view of Wang and Uematsu with the modification of the operations with making manual with the incorporation of switches, knobs, buttons in manually operating the control operations of the device.
In regards to claim 6, further comprising a or a plurality of data acquisition systems.  See teaching of Johnson regarding the use of a controller, and further see also Uematsu, regarding computer.  Wherein, one skilled in the art recognizes the teachings of the controllers and computer of the prior art references encompasses the claimed data acquisition systems.
In regards to claim 7, wherein said high voltage power supply provides between -30 kV and 30 kV.  Johnson teaches of the voltages of the electrodes that can be set from 1 KV to 30 KV, see [0021].  Although the reference does not explicitly state the claimed range, there is an overlapping ranges taught in the reference and the claimed range.  Here, regarding the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05 (I).

In regards to claim 10, further comprising a plurality of spinnerets.  See Johnson, see array 102 of nozzles 104, [0017].
In regards to claim 11 (dependent upon claim 10), wherein multiple polymers are delivered to the system by said plurality of spinnerets.  See Johnson, [0017].
In regards to claim 12, further comprised of a spinneret holder, which secures said spinneret.  See array for the nozzles, or spinneret holder, see Johnson, Figs. 1-3.
In regards to claim 13, further comprised of a plurality of electrode holders, which secure said plurality of electrodes.  Wang teaches of base plate for holding the electrode, see above.

In regards to claim 20, regarding a method of providing precisely controlled fiber deposition during electrospinning comprising the steps of: a. delivering polymer to the Multiplex ES device of claim 1; and b. manipulating said high voltage electric field between said plurality of electrodes to precisely control deposition of said fiber.  See of Johnson and further the teaching of Wang regarding the manipulating of the field, see [0009, 0033, 0034].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Wang and Uematsu as applied to claim 1 above, and further in view of Reneker (US 2010/0215790).
In regards to claim 8, further comprising one or a plurality of resistors added to a circuit of said high voltage power supply.  
Johnson in view of Wang and Uematsu do not teach of the resistors.
However as seen in Reneker, see [0026], of the use of resistor in the circuit for the power supply in an electrospinning device and control.  This is known structure configuration in the control of the power supply.
It would have been obvious for one of ordinary skill in the art to modify the power supply circuit of Johnson in view of Wang and Uematsu with the resistors as taught by Reneker as under KSR, this is combining prior art elements according to known methods to yield predictable results, wherein it is known to utilize resistors to the power supplies in the electrospinning arts.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Wang and Uematsu as applied to claim 12 above, and further in view of Foley (US 2016/0047075).
In regards to claim 14 (dependent upon claim 12), further comprised of mechanical or electrical components to enable movement of said spinneret.  
Johnson and Wang do not specifically teach of movement of the spinneret.
See Foley (US 2016/0047075), teaches of plurality of spinnerets, see array 122 of nozzles 124 (corresponding to the claimed spinnerets), wherein, the nozzles can be slid along paths in the support structure, see [0056], and further actuated, see [0058], see Figs. 9A, 9B, thereby increasing the adaptability of the apparatus.  The actuators of Foley would encompass the claimed electrical or mechanical components.
It would have been obvious for one of ordinary skill in the art to modify the spinnerets of Johnson in view of Wang and Uematsu with the actuators as taught by Foley in increasing the adaptability of the apparatus.
Claim(s) 9, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Wang and Uematsu as applied to claim 1 and 13 above, and further in view of Mitchell (US 2010/0222771), and further in view of Barinov (US 2019/0162468).
In regards to claim 9, further comprising an isolation box, which contains said spinneret and said plurality of electrodes.  
	The references do not teach of an isolation box.
See teaching by Mitchell of pressurized gas into the interior of the enclosure 106, see [0026], including nitrogen.  See also Mitchell teaching of vacuum that can be applied to enclosure 106, see [0026].
The use of the isolation box as seen in Mitchell allows for controlling the operating conditions within the spinning device.  Wherein, an example of controlling the conditions can be seen in Barinov, see [0036], teaching of electrospinning in a vacuum, advantageous since higher fields and higher temps can be used for the polymer melts. See also teaching of secondary electrode, see mesh 7 [0062].
It would have been obvious for one of ordinary skill in the art to modify the device of Johnson in view of Wang and Uematsu with an isolation box (enclosure) as taught by Mitchell for controlling the operating conditions during spinning, such as further taught by Barinov regarding operations regarding operating in a vacuum allowing for higher fields and temps to be operated.

In regards to claim 15 (dependent upon claim 13), further comprised of mechanical or electrical components to enable movement of said plurality of electrodes.  
See Mitchell (US 2010/0222771), see [0032] that includes actuator 132 connected to electrode 112 to control position and distance between electrodes 108, 112, thereby allowing for adjustments.  
Wherein, it would have been obvious for one of ordinary skill in the art to modify Johnson in view of Wang and Uematsu with the use of actuators in controlling the electrode position as taught by Mitchell allowing for positioning of the electric field in relation to the spinneret.

In regards to claim 16 (dependent upon claim 9), wherein said isolation box is further comprised of an encasement and venting system to allow for the introduction of a gas.  
See teaching by Mitchell of pressurized gas into the interior of the enclosure 106, see [0026], including nitrogen.

In regards to claim 17 (dependent upon claim 9), wherein said isolation box is further comprised of an encasement system to allow for polymer deposition under vacuum.  
See also Mitchell teaching of vacuum that can be applied to enclosure 106, see [0026].

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Wang and Uematsu as applied to claim 1 above, and further in view of Steckl (US 2021/0123174).
In regards to claim 18, wherein said spinneret is coaxial; and in regards to claim 19, wherein said spinneret is triaxial.  
	The references do not teach of the different spinneret features.
However as seen in Steckl, see [0043], spinneret that can be monoxial, coaxial, triaxial, or higher axial.  These are known alternate configurations of the spinneret in an electrospinning device.
It would have been obvious for one of ordinary skill in the art to further modify the spinneret of Johnson in view of Wang and Uematsu with the known alternate spinneret configurations as taught by Steckl as under KSR this is combining prior art elements according to known methods to yield predictable results, here, the application of the different teachings of spinnerets of Steckl into the modified Johnson reference in forming the desired fiber configurations stemming from said spinneret type.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Walls (US 2011/0174158), see [0062] concerning chamber 1 that allows for introduction of gas, see 26B.  electrospinning emitter/orifice 2 that is connected to voltage power supply 5.
Ensor (US 2008/0110342) [0089], regarding voltage set of 22kV to 30 kV.
Bryner (US 2006/0138711), regarding spinning nozzle and spinneret, see abstract, see also [0022, 0030], regarding voltage difference that can be set to about -100 to 100 V, and also 2-50 kV, 2-30 kV, and also of table, [0030] regarding the voltage in the examples, 30, 14, 16 kV, and includes polarity of negative.
Simonet (US 2022/0235491) teaches of electrospinning spinneret.
Pirlo (US 2021/0363663) teaches of electrospinning apparatus with control of the electric field deposition with a collector with conductive material.
Sivler (US 2020/0263323) teaches of electrospinning apparatus with chambers that are electrically charged.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744